Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 3 Dated January 17, 2008 to the May 1, 2007 Prospectus CREF Expense Deductions In keeping with CREFs at cost expense structure, the amounts deducted on a daily basis from each CREF Account are based on estimated expenses and, as described in the Prospectus, any differences between these estimates and the actual expenses are adjusted during the following quarter to reflect actual costs. Please be advised that the actual expenses incurred or anticipated to be incurred by certain CREF Accounts through April 30, 2008 are higher than previously estimated for that period. Accordingly, the revised estimates for the estimated expenses in the Annual Expense Deductions from Net Assets section of the Annual Expense Deduction table on page 4 of the Prospectus should be as follows in the chart below. These revised estimates do not reflect a change in an Accounts actual expense rate; however, the amount deducted each day will include both the amount reflecting the expense rate and an amount determined by the reconciliation process described on pages 23 of the Prospectus. ESTIMATED ANNUAL EXPENSE DEDUCTIONS Inflation- Global Equity Bond Linked Social Money Stock Equities Growth Index Market Bond Choice Market Estimated Annual Expense Deductions from Net Assets (as a percentage of average net assets) Investment Advisory Expenses % Administrative Expenses % Distribution Expenses (12b-1) % Mortality and Expense Risk Charges % Acquired Fund Fees and Expenses # % Total Annual Expense Deductions % # Acquired Fund Fees and Expenses are the Accounts proportionate amount of the expenses of other investment vehicles in which they invest. These expenses are not paid directly by participants. Instead, participants bear these expenses indirectly because they reduce the performance of the investment vehicles in which the Accounts invest. Additionally, due to changes in the CREF Accounts estimated expenses, the expense example chart at the bottom of page 4 of the Prospectus should be replaced by the following chart: Inflation- Global Equity Bond Linked Social Money Stock Equities Growth Index Market Bond Choice Market 1 Year $5 $6 $6 $5 $6 $5 $5 $5 3 Years $17 $19 $18 $15 $17 $17 $16 $16 5 Years $30 $33 $32 $27 $30 $30 $28 $27 10 Years $67 $74 $72 $60 $68 $67 $62 $61 A11546
